Citation Nr: 0620845	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
osteoarthritis of the left knee associated with postoperative 
residuals of left knee patellectomy, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1964 and from January 1975 to April 1977.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2003 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.

During the April 2005 RO hearing, the veteran's 
representative indicated that the RO should have inferred a 
claim for a muscle condition associated with the veteran's 
original service-connected injury.  This matter is REFERRED 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for post-operative residuals of left knee 
patellectomy was granted with a 20 percent evaluation 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective April 30, 1977.  See November 1977 rating decision.  
The rating for this disability was subsequently reduced to 10 
percent under Diagnostic Code 5257, effective November 5, 
1979.  That rating has been in effect for 20 years and is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2005); January 1980 and February 2001 rating 
decisions.  

A separate 10 percent evaluation for osteoarthritis of the 
left knee associated with postoperative residuals of left 
knee patellectomy was assigned under Diagnostic Code 5003 due 
to painful motion, effective January 19, 2000.  See February 
2001 rating decision.  The RO subsequently granted an 
increase to 20 percent, effective December 23, 2002, pursuant 
to Diagnostic Codes 5003 and 5257, noting instability and 
moderately decreased range of motion during flexion.  See 
March 2003 rating decision.  

38 C.F.R. § 4.14 requires the avoidance of pyramiding - 
rating the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  It is possible, though, for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating the disability under 
several diagnostic codes.  The critical element in permitting 
the assignment of separate ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In the March 2003 rating decision, the RO utilized Diagnostic 
Code 5257 in conjunction with Diagnostic Code 5003 to assign 
an increase of 20 percent for service-connected 
osteoarthritis of the left knee associated with postoperative 
residuals of left knee patellectomy.  Pursuant to Diagnostic 
Code 5003, however, degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint(s) involved (DC 5200, 
etc.).  It appears that the RO's utilization of Diagnostic 
Codes 5257 and 5003 to rate the veteran's left knee 
osteoarthritis constitutes pyramiding, because Diagnostic 
Code 5257 has already been applied to the veteran's service-
connected post-operative residuals of left knee patellectomy.  
As such, the RO must explain its rationale in assigning this 
diagnostic code for both left knee osteoarthritis and post-
operative residuals of left knee patellectomy, and must also 
explain how its decision adheres to 38 C.F.R. § 4.14 (2005).  

Accordingly, the case is REMANDED for the following action:

The RO should document in the veteran's 
claims folder the rationale it applied in 
assigning a 20 percent rating using 
Diagnostic Code 5257 in conjunction with 
Diagnostic Code 5003 for service-
connected osteoarthritis of the left knee 
associated with post-operative residuals 
of patellectomy, as well as how the 
application of this diagnostic code 
adheres to 38 C.F.R. § 4.14 (2005) in 
light of the concurrent (protected) 
rating of 10 percent under Diagnostic 
Code 5257 for post-operative residuals of 
left knee patellectomy.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
